DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 9/24/2020 have been considered by the Examiner. Currently claims 1-2, 4-8 and 17-24 are pending, claims 1 and 17 have been amended, claims 21-24 are newly added, and claims 3, and 9-16 have been canceled. A complete action on the merits of claims 1-2, 4-8, and 17-24 follows below.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-2, 4-5, 7-8, 17-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (6,336,935) in view of Stockley (Pub No. US 2013/0345649). 
Regarding claim 1, Davis teaches a heat-generating composition comprising a mixture (Col. 2 lines 62-63) comprising 35 to 80% by weight of metallic powder (Col. 7 lines 60-61), 1 to 10% by weight of a salt (Col. 8 lines 22-25), 5 to 45% by weight of water (Col. 8 lines 26-30), and 1 to 20% by weight of activated carbon (Col. 8 lines 6-10), wherein the heat-generating composition further comprises a binder (Col. 8 line 52) and is made into a tablet (Col. 4 line 46 or Col. 9 lines 20-22). 
Davis does not teach a temperature control agent comprising one or more aliphatic compounds having a melting point of 35°C to 65°C and a water solubility of 0.05 g/mL or less at 20°C, wherein the temperature control agent is present at 3 to 40 parts by weight with respect to 100 parts by weight of the mixture. 
However, Stockley teaches a device within the same field of invention (exothermic heating patch comprising metallic powder, salt, water, activated carbon, and binder) further comprising a temperature control agent (paraffin wax in the heat 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat generating composition to include a temperature control agent since Stockley provides a temperature-responsive mechanism, such as a wax, can be used to reduce oxygen intake into the self-heating patch and thereby control the temperature of the self-heating patch during use [Abstract].
Regarding claim 2, Davis in view of Stockley teaches the limitations of claim 1 and Stockely further provides wherein the temperature control agent comprises one or more compounds selected from the group consisting of paraffin wax ([0103]).

Regarding claim 5, Davis in view of Stockley teaches the limitations of claim 4 and Davis teaches further comprising a means for fixing the bag or container to an object to be heated (attachment means 34, Col. 10 line 52). 
Regarding claim 7, Davis in view of Stockley teaches the limitations of claim 4 and Davis further teaches for use as a disposable body warmer or medical instrument (disposable thermal body wrap [abstract]). 
Regarding claim 8, Davis in view of Stockley teaches the limitations of claim 4 and Davis teaches in which the medical instrument is a hot pack or a meridian stimulation warming tool (disposable thermal body wrap comprising a plurality of heat cells [abstract]). 
Regarding claim 19, Davis in view of Stockley teaches the limitations of claim 1 and Davis further teaches wherein the binder is selected from the group consisting of cellulose (Col.8 line 54). 
Regarding claim 17, Davis in view of Stockley teaches a warmer comprising the heat-generating composition according to claim 19 (see claim rejection 19). 

Claim 21 recites the same limitations of claim 5 as previously rejected above. 
Claim 23 recites the same limitations of claim 4 as previously rejected above. 
Claims 6, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (6,336,935) in view of Stockley (Pub No. US 2013/0345649), and in further view of Braunecker (Pub. No. 2008/0141437). 
Regarding claim 6, Davis in view of Stockley teaches the limitations of claim 4 as previously rejected above. Davis does not teach the bag is contained in an airtight bag. However, Braunecker teaches a device within the same field of invention ([Abstract] exothermic thermal pad/bag) further comprising an airtight outer bag that substantially blocks oxygen (gas impermeable sealed package 12, Fig. 1 [0035]) wherein the air tight outer bag encloses the bag or container that contains the heat generating composition (14, Fig. 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an air tight bag that contains the bag for the purposes of protecting the thermal pad/wrap of Davis prior to use [0035].
Claim 20 recites the same limitations of claim 6 as previously rejected above. 
Claim 22 recites the same limitations of claim 6 as previously rejected above. 

Response to Arguments
Applicant’s arguments, filed 9/24/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C 102(a)(1) and 35 U.S.C 103(a) have been fully considered.   Upon consideration of the claims and in further view of Applicant’s amendments, a new grounds of rejection is set forth over Davis (6,336,935) in view of Stockley (Pub No. US 2013/0345649).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/Y.E/Examiner, Art Unit 3794